Exhibit 10.48

***Text Omitted and Filed Separately

with the Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

Execution Copy

NEITHER THIS CREDIT AGREEMENT NOR THE NOTES OR WARRANTS ISSUED HEREUNDER HAVE
BEEN REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED PURSUANT TO ANY
APPLICABLE STATE SECURITIES LAW. THE NOTES AND WARRANTS ISSUED UNDER THIS CREDIT
AGREEMENT MAY BE RESOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT AND QUALIFIED PURSUANT TO APPLICABLE STATE SECURITIES LAWS OR IF
AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS AVAILABLE, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION, QUALIFICATION NOR EXEMPTION IS
REQUIRED BY LAW.

CREDIT AGREEMENT

Dated as of December 7, 2012

among

VERENIUM CORPORATION

as the Borrower,

THE DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

ATHYRIUM OPPORTUNITIES FUND (A) LP,

as Administrative Agent and a Lender

and

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     5   

1.01

 

Defined Terms.

     5   

1.02

 

Other Interpretive Provisions.

     26   

1.03

 

Accounting Terms.

     26   

1.04

 

Times of Day.

     27   

ARTICLE II. THE COMMITMENTS

     27   

2.01

 

Commitments and Warrants.

     27   

2.02

 

Borrowings.

     28   

2.03

 

Prepayments.

     28   

2.04

 

Repayment of Term Loan.

     30   

2.05

 

Interest.

     30   

2.06

 

Fees.

     31   

2.07

 

Computation of Interest.

     31   

2.08

 

Evidence of Debt.

     31   

2.09

 

Payments Generally.

     31   

2.10

 

Sharing of Payments by Lenders.

     32   

2.11

 

Defaulting Lenders.

     32   

ARTICLE III. TAXES

     34   

3.01

 

Taxes.

     34   

3.02

 

Survival.

     35   

ARTICLE IV. GUARANTY

     35   

4.01

 

The Guaranty.

     35   

4.02

 

Obligations Unconditional.

     35   

4.03

 

Reinstatement.

     36   

4.04

 

Certain Additional Waivers.

     36   

4.05

 

Remedies.

     37   

4.06

 

Rights of Contribution.

     37   

4.07

 

Guarantee of Payment; Continuing Guarantee.

     37   

ARTICLE V. CONDITIONS PRECEDENT TO BORROWING

     37   

5.01

 

Conditions of Borrowing and Purchase of Warrants.

     37   

5.02

 

Conditions to All Borrowings.

     41   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     41   

6.01

 

Existence, Qualification and Power.

     41   

6.02

 

Authorization; No Contravention.

     41   

6.03

 

Governmental Authorization; Other Consents.

     42   

6.04

 

Binding Effect.

     42   

6.05

 

Financial Statements; No Material Adverse Effect.

     42   

6.06

 

Litigation.

     43   

6.07

 

No Default.

     43   

6.08

 

Ownership of Property; Liens.

     43   

6.09

 

Environmental Compliance.

     43   

6.10

 

Insurance.

     44   

 

i



--------------------------------------------------------------------------------

6.11

 

Taxes.

     44   

6.12

 

ERISA Compliance.

     44   

6.13

 

Subsidiaries and Capitalization.

     45   

6.14

 

Margin Regulations; Investment Company Act; Federal Fair Labor Standards Act

     46   

6.15

 

Disclosure.

     46   

6.16

 

Compliance with Laws.

     46   

6.17

 

Intellectual Property; Licenses, Etc.

     47   

6.18

 

Solvency.

     48   

6.19

 

Perfection of Security Interests in the Collateral.

     48   

6.20

 

Business Locations.

     48   

6.21

 

OFAC.

     49   

6.22

 

Limited Offering of Loans and Warrants.

     49   

6.23

 

Registration Rights; Issuance Taxes.

     49   

ARTICLE VII. AFFIRMATIVE COVENANTS

     49   

7.01

 

Financial Statements.

     49   

7.02

 

Certificates; Other Information.

     50   

7.03

 

Notices.

     52   

7.04

 

Payment of Obligations.

     53   

7.05

 

Preservation of Existence, Etc.

     53   

7.06

 

Maintenance of Properties.

     53   

7.07

 

Maintenance of Insurance.

     53   

7.08

 

Compliance with Laws.

     54   

7.09

 

Books and Records.

     54   

7.10

 

Inspection Rights.

     54   

7.11

 

Use of Proceeds.

     54   

7.12

 

Additional Subsidiaries.

     55   

7.13

 

ERISA Compliance.

     55   

7.14

 

Pledged Assets.

     55   

7.15

 

Consent of Inbound Licensors.

     56   

7.16

 

Compliance with Material Contracts.

     56   

7.17

 

Accounts.

     56   

7.18

 

Post-Closing Deliverables.

     57   

ARTICLE VIII. NEGATIVE COVENANTS

     57   

8.01

 

Liens.

     57   

8.02

 

Investments.

     59   

8.03

 

Indebtedness.

     60   

8.04

 

Fundamental Changes.

     62   

8.05

 

Dispositions.

     62   

8.06

 

Restricted Payments.

     62   

8.07

 

Change in Nature of Business.

     63   

8.08

 

Transactions with Affiliates and Insiders.

     63   

8.09

 

Burdensome Agreements.

     63   

8.10

 

Use of Proceeds.

     64   

8.11

 

Prepayment of Other Indebtedness.

     64   

8.12

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments.

     64   

8.13

 

Ownership of Subsidiaries.

     65   

8.14

 

Sale Leasebacks.

     65   

 

ii



--------------------------------------------------------------------------------

8.15

 

Sanctions.

     65   

8.16

 

Consolidated Revenues.

     65   

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

     65   

9.01

 

Events of Default.

     65   

9.02

 

Remedies Upon Event of Default.

     68   

9.03

 

Application of Funds.

     69   

ARTICLE X. ADMINISTRATIVE AGENT

     69   

10.01

 

Appointment and Authority.

     69   

10.02

 

Rights as a Lender.

     70   

10.03

 

Exculpatory Provisions.

     70   

10.04

 

Reliance by Administrative Agent.

     71   

10.05

 

Delegation of Duties.

     71   

10.06

 

Resignation of Administrative Agent.

     72   

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     72   

10.08

 

Administrative Agent May File Proofs of Claim.

     72   

10.09

 

Collateral and Guaranty Matters.

     73   

ARTICLE XI. MISCELLANEOUS

     74   

11.01

 

Amendments, Etc.

     74   

11.02

 

Notices and Other Communications; Facsimile Copies.

     75   

11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     76   

11.04

 

Expenses; Indemnity; and Damage Waiver.

     77   

11.05

 

Payments Set Aside.

     79   

11.06

 

Successors and Assigns.

     79   

11.07

 

Treatment of Certain Information; Confidentiality.

     83   

11.08

 

Set-off.

     83   

11.09

 

Interest Rate Limitation.

     84   

11.10

 

Counterparts; Integration; Effectiveness.

     84   

11.11

 

Survival of Representations and Warranties.

     84   

11.12

 

Severability.

     85   

11.13

 

Replacement of Lenders.

     85   

11.14

 

Governing Law; Jurisdiction; Etc.

     86   

11.15

 

Waiver of Right to Trial by Jury.

     87   

11.16

 

Electronic Execution of Assignments and Certain Other Documents.

     87   

11.17

 

USA PATRIOT Act.

     87   

11.18

 

No Advisory or Fiduciary Relationship.

     87   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

2.01

  

Commitments and Applicable Percentages

6.10

  

Insurance

6.13(a)

  

Subsidiaries

6.13(b)

  

Capitalization

6.17

  

IP Rights

6.20(a)

  

Locations of Real Property

6.20(b)

  

Taxpayer and Organizational Identification Numbers

6.20(c)

  

Changes in Legal Name, State of Formation and Structure

6.23

  

Registration Rights

8.01

  

Liens Existing on the Closing Date

8.02

  

Investments Existing on the Closing Date

8.03

  

Indebtedness Existing on the Closing Date

11.02

  

Certain Addresses for Notices

EXHIBITS

  

A

  

Form of Loan Notice

B-1

  

Form of Term Note

B-2

  

Form of Warrant

C

  

Form of Compliance Certificate

D

  

Form of Joinder Agreement

E

  

Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of December 7, 2012 among VERENIUM
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and ATHYRIUM OPPORTUNITIES FUND (A) LP, as
Administrative Agent.

The Borrower has requested that the Lenders make an investment in the Borrower
in the form of a term loan facility and common stock purchase warrants, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person, or any division, line of business or
other business unit of another Person or at least a majority of the Voting Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

“Administrative Agent” means Athyrium Opportunities Fund (A) LP, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s portion of the outstanding Term Loan at any time, the
percentage of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Athyrium” means Athyrium Capital Management, LLC.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“BioFuels” means BP Biofuels North America LLC.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing of the Term Loan pursuant to Section 2.01.

“BP Patents” means all Patents described on Schedule 1.40 to the Joint
Intellectual Property Agreement as in effect on the date hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California or the state where the Administrative Agent’s
Office is located.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof or any State thereof (provided that the full faith and
credit of the United States or such State, as applicable, is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) Dollar denominated time deposits and certificates of deposit of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than twelve

 

6



--------------------------------------------------------------------------------

months from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions
(a) through (c) and (e) Investments made in accordance with Borrower’s
investment policy approved by Borrower’s board of directors (as amended from
time to time) provided that the same (and any amendments thereto) have been
approved by the Administrative Agent.

“CFC Holding Company” means any direct or indirect Subsidiary of the Borrower if
all of the assets of such Subsidiary (other than de minimus cash and assets
required to operate) consist of Equity Interests in a “controlled foreign
corporation” as defined in Section 957 of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the date hereof.

“Closing Date Side Letter” means that certain letter agreement, dated as of the
Closing Date among the Borrower, the Administrative Agent and the Lenders party
thereto, as amended or otherwise modified in accordance with the terms hereof.

 

7



--------------------------------------------------------------------------------

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents and shall, for the
avoidance of doubt, in no event include Excluded Property.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Deposit Account Control Agreements, the Landlord
Consents and Waivers, the Mortgages and other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14.

“Comerica Cap Amount” means an aggregate principal amount equal to $7,500,000
plus any interest and fees with respect thereto owing pursuant to the terms of
the Comerica Loan Documents.

“Comerica Collateral Documents” means the collective reference to the Comerica
Credit Agreement and each other document and/or agreement securing the repayment
of all or any portion of the Comerica Obligations.

“Comerica Credit Agreement” means that certain Loan and Security Agreement dated
as of October 5, 2012 by and between Comerica Bank and the Borrower, as amended
as of the Closing Date and as further amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Comerica Loan Documents” means the Comerica Credit Agreement, the Comerica
Collateral Documents, the Intercreditor Agreement, and exhibits and schedules
attached to any of the aforementioned documents and/or any agreement securing
the repayment of all or any portion of the Comerica Obligations, in each case as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Comerica Lock-box Account” means that certain lock-box account of the Borrower
at Comerica Bank with the account number set forth in the Disclosure Letter.

“Comerica Obligations” means all Indebtedness, liabilities and other obligations
of any and every kind and nature now existing or hereafter arising, contingent
or otherwise, of the Borrower or any other Loan Party under, in connection with,
or evidenced or secured by the Comerica Credit Agreement and/or any of the other
Comerica Loan Documents including, without limitation, obligations to pay
(a) principal, (b) interest or premium (including any interest or premium
accruing after the filing of a petition in bankruptcy or the commencement of any
reorganization, regardless of whether the same is allowed as a claim in such
proceeding), (c) fees, (d) costs, expenses and other amounts related to any
indemnity against loss, damage or liability and (e) any other monetary
obligation.

“Commitment” means, as to each Lender, its obligation to make its portion of the
Term Loan to the Borrower pursuant to Section 2.01(a), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Commitments of all of the Lenders as in effect on the Closing Date
is TWENTY TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($22,500,000).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Confidential Information” means all non-public information, whether written,
oral or in any electronic, visual or other medium, that is the subject of
reasonable efforts to keep it confidential and that

 

8



--------------------------------------------------------------------------------

is owned by the Borrower or any Subsidiary or that the Borrower or any
Subsidiary is licensed, authorized or otherwise granted rights under or to as of
the Closing Date, or subsequent thereto.

“Consolidated Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, total revenues as determined in accordance
with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitations, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression, which are owned by the Borrower or any Subsidiary or which
the Borrower or any Subsidiary is licensed, authorized or otherwise granted
rights under or to as of the Closing Date, or subsequent thereto; and (b) all
copyright rights under the copyright laws of the United States and all other
countries for the full term thereof (and including all rights accruing by virtue
of bilateral or international copyright treaties and conventions), whether
registered or unregistered, including, but not limited to, all applications for
registration, renewals, extensions, reversions or restorations of copyrights now
or hereafter provided for by law and all rights to make applications for
copyright registrations and recordations, regardless of the medium of fixation
or means of expression, which are owned by the Borrower or any Subsidiary or
which the Borrower or any Subsidiary is licensed, authorized or otherwise
granted rights under or to as of the Closing Date, or subsequent thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder within three (3) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations hereunder
or (c) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any

 

9



--------------------------------------------------------------------------------

Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Default Rate” has the meaning set forth in Section 2.05(b).

“Deposit Account Control Agreements” means any account control agreement by and
among the Borrower or any Guarantor, the depository bank and the Administrative
Agent, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disclosure Letter” means that certain disclosure letter dated as of the Closing
Date containing certain exceptions, qualifications, permitted items and
disclosures, delivered by the Loan Parties to the Administrative Agent and the
Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the following (collectively, the “Permitted
Transfers”): (a) the sale, lease, license, transfer or other disposition of
inventory in the ordinary course of business; (b) the sale, lease, license,
transfer or other disposition in the ordinary course of business of surplus,
obsolete or worn out property no longer used or useful in the conduct of
business of any Loan Party and its Subsidiaries; (c) any sale, lease, license,
transfer or other disposition of property to any Loan Party or any Subsidiary;
provided, that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is not prohibited by Section 8.02,
(d) licenses of or other grants of rights of or in intellectual property
(including any covenant not to sue) on a non-exclusive basis or on an exclusive
basis so long as such exclusive licensing is limited to geographic areas,
particular fields of use, a subset of products for customers or limited time
periods and so long as after giving effect to such license the Loan Parties
retain sufficient rights to use the subject intellectual property as to enable
them to conduct their business in the ordinary course (“Limited Licenses”),
(e) dispositions of cash or Cash Equivalents in the ordinary course of business
or in any manner not prohibited by the terms of the Loan Documents, (f) to the
extent constituting dispositions, Investments not prohibited by Section 8.02,
transactions not prohibited by Section 8.04, Restricted Payments not prohibited
by Section 8.06 and Liens not prohibited by Section 8.01, (g) any Involuntary
Disposition, (h) the sale, lease, transfer or disposition of the BP Patents
pursuant to the terms of the Joint Intellectual Property Agreement and
(i) dispositions in the ordinary course of business consisting of the
abandonment or lapse of IP Rights which, in the good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower and
its Subsidiaries.

“Disqualified Stock” means any class of Equity Interests that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, or otherwise has any
distributions or other payments which are mandatory or otherwise required at any
time on or prior to the date that is one hundred eighty-one (181) days after the
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (x) debt securities or (y) any Equity Interest
referred to in clause

 

10



--------------------------------------------------------------------------------

(a) above, in each case at any time prior to the date that is one hundred
eighty-one (181) days after the Maturity Date or (c) requires that dividends be
paid at any time that such payment would be prohibited by the terms of this
Agreement or any other agreement of such Person relating to outstanding
indebtedness (it being understood that non-cash dividends may nonetheless accrue
on such Equity Interests at such time).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Domain Names” means all domain names and URLs that are registered and/or owned
by the Borrower or any Subsidiary or which the Borrower or any Subsidiary is
licensed, authorized or otherwise granted rights under or to as of the Closing
Date, or subsequent thereto.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition. For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)

 

11



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States, (b) any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) the
Equity Interests of any Foreign Subsidiary of a Loan Party to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(a),
and (d) any property which, subject to the terms of Section 8.09, is subject to
a Lien of the type described in Section 8.01(i) or Section 8.01(j) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (e) any leasehold interest of any Loan Party in office space, (f) the
BP Patents (other than any interest therein arising out of the Borrower’s
license thereof), (g) the […***…] License and (h) any general intangible,
permit, lease, license, contract or other instrument of a Loan Party if the
grant of a security interest in such general intangible, permit, lease, license,
contract or other instrument in the manner contemplated by the Collateral
Documents, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided that (x) any such

 

*** Confidential Treatment Requested

12



--------------------------------------------------------------------------------

limitation described in this clause (h) on the security interests granted under
the Collateral Documents shall only apply to the extent that any such
prohibition would not be rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable Law (including Debtor Relief Laws) or principles of
equity and (y) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
general intangible, permit, lease, license, contract or other instrument, to the
extent sufficient to permit any such item to become Collateral, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such general intangible, permit, lease, license,
contract or other instrument shall be automatically and simultaneously granted
under the applicable Collateral Document and shall be included as Collateral
thereunder.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including pension
plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments. It is understood and agreed that
“Extraordinary Receipts” shall not include (i) any cash received by or paid to
or for the account of the Borrower as consideration for the Borrower’s issuance
of its Equity Interests to another Person, (ii) cash received by the Borrower
upon the release of funds from the JPMorgan Account to the Borrower and
(iii) for the avoidance of doubt, cash received by the Borrower as milestone,
royalty or profit-sharing payments under contracts in effect on the date hereof.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

“Fee Letter” means that certain letter agreement, dated as of October 31, 2012
among the Borrower and Athyrium, as amended or otherwise modified in accordance
with the terms hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
Notwithstanding the foregoing, for so long as a Domestic Subsidiary is a CFC
Holding Company, such Domestic Subsidiary shall be considered a Foreign
Subsidiary hereunder. For the avoidance of doubt, if any Domestic Subsidiary
classified as a Foreign Subsidiary in accordance with the preceding sentence (a
“Subject Subsidiary”) ceases to be classified as a Foreign Subsidiary hereunder,
any other Domestic Subsidiary classified as a Foreign Subsidiary hereunder that
maintains as its only assets Equity Interests in such Subject Subsidiary shall
cease to be classified as a Foreign Subsidiary hereunder.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

13



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created), including, without limitation, any Earn
Out Obligations;

(f) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Stock in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Licenses” means all applications to and requests for approval from
a Governmental Authority for the right to manufacture, import, store, market,
promote, advertise, offer for sale, sell, use and/or otherwise distribute a
Product, including, without limitation, all filings filed with the Food and Drug
Administration, and all authorizations issuing from a Governmental Authority
based upon or as a result of such applications and requests, which are owned by
the Borrower or any Subsidiary, acquired by the Borrower or any Subsidiary via
assignment, purchase or otherwise or that the Borrower or any Subsidiary is
licensed, authorized or otherwise granted rights under or to.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all obligations under corporate credit cards and e-commerce or merchant
account services;

(d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (c) above of any other Person; and

(e) all Indebtedness of the types referred to in clauses (a) through (d) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the Closing Date by and among Comerica Bank and the Administrative Agent and
acknowledged by the Borrower, as amended, amended and restated or otherwise
modified in accordance with the terms hereof and thereof.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Documents” means, collectively, the Loan Documents, the Registration
Rights Agreement and the Warrants.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

16



--------------------------------------------------------------------------------

“IP Rights” means, collectively, all Confidential Information, all Copyrights,
all Domain Names, all Governmental Licenses, all Patents, all Proprietary
Databases, all Proprietary Software, all Trademarks, all Trade Secrets, all
Other Intellectual Property, all Copyright Licenses, all Patent Licenses, all
Other IP Agreements, all Trademark Licenses, all Websites, all Website
Agreements and any and all interests, claims and rights for damages, profits and
other awards related to any past, present or future infringement,
misappropriation, dilution or other violation of the foregoing.

“[…***…] License” means that certain […***…] License Agreement dated as of
[…***…] between […***…], as licensor and the Borrower, as licensee.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Joint Intellectual Property Agreement” means that certain Joint Intellectual
Property Agreement dated as of September 2, 2010 between Biofuels and the
Borrower.

“JPMorgan Account” means Borrower’s escrow account at JPMorgan Chase & Co.
numbered […***…] with a balance not to exceed $2,500,000 plus the amount of any
interest accrued thereon.

“Landlord Consents and Waivers” means, collectively, each Landlord Consent and
Waiver, by and among the applicable Loan Party, the Administrative Agent,
Comerica Bank and the owners of the real properties leased by such Loan Party.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

“Lending Office” means, as to any Lender, the office address of such Lender and,
as appropriate, account of such Lender set forth on Schedule 11.02 or such other
address or account as such Lender may from time to time notify the Borrower and
the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Licenses” has the meaning specified in the definition of “Disposition”.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of the Term Loan.

 

*** Confidential Treatment Requested

17



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Closing Date Side Letter,
the Disclosure Letter, the Intercreditor Agreement each Joinder Agreement, the
Collateral Documents and the Fee Letter.

“Loan Notice” means a notice of a Borrowing of the Term Loan pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of any Lender under any Loan Document, of the ability of the Borrower
to perform its material obligations under any Loan Document to which it is a
party or of the ability of the Loan Parties (other than the Borrower), taken as
a whole, to perform their material obligations under any Loan Document to which
such Loan Parties are a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material IP Rights” means IP Rights (and/or the economics afforded by the
licensing thereof) that (a) are material to the operations, business, property,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries or (b) the loss of which would reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means December 7, 2017.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition or Extraordinary Receipts, net of (a) in the case of any
Disposition or Involuntary Disposition, (i) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions), (ii) taxes paid or payable as a result
thereof and (iii) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets and (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, to the extent that in

 

18



--------------------------------------------------------------------------------

each case the funds described above in this clause (iii) are (x) deposited into
escrow with a third party escrow agent acceptable to the Administrative Agent or
set aside in a separate account that is subject to a Deposit Account Control
Agreement and (y) paid as a prepayment of the Obligations in accordance with
Section 2.03(b) at such time when such amounts are no longer required to be set
aside as a reserve, (b) in the case of any Disposition or Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property and (c) in the case of any Extraordinary Receipt,
(i) reasonable direct costs incurred in connection with the collection of such
proceeds, awards or other payments and (ii) insurance and condemnation proceeds
that are applied to the repair or replacement of the applicable property within
one (1) year after receipt thereof. It is understood and agreed that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Disposition, Involuntary
Disposition or Extraordinary Receipt.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Note” or “Notes” means the Term Notes, individually or collectively, as
appropriate.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. For the avoidance of doubt, the term “Obligations” shall not
include the obligations of the Borrower under the Warrants or the Registration
Rights Agreement.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses,
Proprietary Databases, Proprietary Software, Websites, Website Agreements and
Trade Secrets, including, without limitation, all rights to and under all new
and useful algorithms, concepts, data (including all clinical data relating to a
Product), databases, designs, discoveries, inventions, know-how, methods,
processes, protocols, show-how, software (other than commercially available,
off-the-shelf software that is not assignable in connection with a Change of
Control), specifications for Products, techniques, technology,

 

19



--------------------------------------------------------------------------------

trade dress and all improvements thereof and thereto, which is owned by the
Borrower or any Subsidiary or which the Borrower or any Subsidiary is licensed,
authorized or otherwise granted rights under or to as of the Closing Date, or
subsequent thereto, and which is used by the Borrower or any Subsidiary or any
other Person to advertise, manufacture, import, market, promote, offer for sale,
sell, use and/or otherwise distribute a Product.

“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Confidential Information, Governmental
Licenses, Proprietary Database, Proprietary Software, and/or Trade Secret, to
the extent that the grant of any such right is not otherwise the subject of a
Copyright License, Trademark License, Patent License or Website Agreement.

“Other Taxes” has the meaning specified in Section 3.01(a).

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.

“Patents” means all letters patent and patent applications in the United States
and all other countries (and all letters patent that issue therefrom) and all
reissues, reexaminations, extensions, renewals, divisions and continuations
(including continuations-in-part and continuing prosecution applications)
thereof, for the full term thereof, together with the right to claim the
priority thereto, which are owned by the Borrower or any Subsidiary or which the
Borrower or any Subsidiary is licensed, authorized or otherwise granted rights
under or to as of the Closing Date, or subsequent thereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (a) no Default or Event of Default shall have occurred
and be continuing or would result from such Acquisition, (b) the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a related line of business as the Borrower and its
Subsidiaries

 

20



--------------------------------------------------------------------------------

were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) the Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.14, (d) in the case of
an Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (e) the Borrower shall have delivered to the
Administrative Agent pro forma financial statements for the Borrower and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter in a form reasonably satisfactory to
the Administrative Agent, (f) the representations and warranties made by the
Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, and (g) the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness,
deferred purchase price and any Earn Out Obligations) paid by the Loan Parties
for all such Acquisition occurring in any fiscal year shall not exceed $[…***…].

“Permitted Comerica Refinancing” means any refinancing, renewal or extension of
the Comerica Obligations; provided, that, (a) the principal amount thereof does
not exceed the principal amount of the Comerica Obligations except by an amount
equal to unpaid accrued interest thereon plus other reasonable amounts paid, and
discounts, commissions and fees and expenses reasonably incurred in connection
with such refinancing, renewal or extension and by an amount equal to any
existing unutilized commitments under the Comerica Credit Agreement, (b) the
Person providing such refinancing, renewal or extension (the “Permitted Comerica
Refinancing Debt Provider”) of the Comerica Obligations (if not Comerica Bank)
shall be reasonably satisfactory to the Required Lenders and such Person shall
have entered into an amendment and restatement of the Intercreditor Agreement in
form and substance reasonably satisfactory to the Administrative Agent and
having terms not less favorable to the Lenders as those contained in the
Intercreditor Agreement as in effect on the date hereof, (c) such refinancing,
renewal or extension shall have a final maturity date equal to or later than the
final maturity date of the Comerica Obligations and (d) such refinancing,
renewal or extension is incurred by the Borrower and such new or additional
obligors as are or become Loan Parties.

“Permitted Comerica Refinancing Cap Amount” means an aggregate principal amount
equal to $10,000,000 plus any interest and fees with respect thereto owing
pursuant to the terms of the Permitted Comerica Refinancing Loan Documents.

“Permitted Comerica Refinancing Loan Documents” means the credit or loan
agreement with respect to the Permitted Comerica Refinancing, all collateral
documents with respect thereto, the Intercreditor Agreement, and exhibits and
schedules attached to any of the aforementioned documents and/or any agreement
securing the repayment of all or any portion of the Permitted Comerica
Refinancing, in each case as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries not prohibited to exist at such time by the
terms of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pilot Plant, Automation Lab, or Research and Development Labs” means the
bioprocess development facility, robotics and automation laboratory, and
research and development laboratories at Borrower’s future corporate
headquarters at 3550 John Hopkins Court, San Diego, California which are

 

*** Confidential Treatment Requested

21



--------------------------------------------------------------------------------

expected to be utilized for the development and commercialization of Borrower’s
products and technologies.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Preferred Equity Interests” as applied to the Equity Interests of any Person,
means Equity Interests of such Person (other than common stock or membership
interests of such Person) of any class or classes (however designed) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Equity Interests of any other class of such Person.

“Product” means any products or services advertised, imported, manufactured,
marketed, offered for sale, promoted, sold, used or otherwise distributed in
connection with or that embody, in whole or in part, the IP Rights.

“Proprietary Databases” means any material non-public proprietary database that
is owned by the Borrower or any Subsidiary or that the Borrower or any
Subsidiary is licensed, authorized or otherwise granted rights under or to as of
the Closing Date, or subsequent thereto.

“Proprietary Software” means any proprietary software owned, licensed or
otherwise used, other than any software that is generally commercially
available, off-the-shelf and/or open source including, without limitation, the
object code and source code forms of such software and all associated
documentation, which is owned by the Borrower or any Subsidiary or which the
Borrower or any Subsidiary is licensed, authorized or otherwise granted rights
under or to as of the Closing Date, or subsequent thereto.

“Register” has the meaning specified in Section 11.06(c).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the Closing Date by and among the Borrower and the Lenders, as the
same may be amended from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” means the chief executive officer, chief operating
officer, chief financial officer, treasurer or controller of a Loan Party and,
solely for purposes of the delivery of certificates

 

22



--------------------------------------------------------------------------------

pursuant to Sections 5.01 or 7.12(b), the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that

 

23



--------------------------------------------------------------------------------

will be required to pay the probable liability of such Person on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Sovereign Account” means the Borrower’s collateral account at Sovereign Bank,
N.A. numbered […***…] cash securing a letter of credit issued by Sovereign Bank,
N.A. in respect of Borrower’s leased location in Cambridge, Massachusetts with a
balance not to exceed $220,000.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan” has the meaning specified in Section 2.01(a).

“Term Note” has the meaning specified in Section 2.08(a).

“Threshold Amount” means $[…***…].

 

*** Confidential Treatment Requested

24



--------------------------------------------------------------------------------

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loan held by such Lender at such time.

“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.

“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof, which are owned by the Borrower or any
Subsidiary or which the Borrower or any Subsidiary is licensed, authorized or
otherwise granted rights under or to as of the Closing Date, or subsequent
thereto.

“Trade Secrets” means any data or information that is not commonly known by or
available to the public, and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use; (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy; and (c) which are owned by the Borrower
or any Subsidiary or which the Borrower or any Subsidiary is licensed,
authorized or otherwise granted rights under or to as of the Closing Date, or
subsequent thereto.

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Internal Revenue
Code, as such regulations may be amended from time to time (including the
corresponding provisions of any future regulations).

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Warrants” means those certain common stock purchase warrants of the Borrower
purchased by the Lenders, substantially in the form of Exhibit B-2. The Warrants
shall have the rights set forth therein and shall be in the respective amounts
set forth on Schedule 2.01.

“Websites” means all websites that any Loan Party or any Subsidiary shall
operate, manage or control through a Domain Name, whether on an exclusive basis
or a nonexclusive basis, including, without limitations, all content, elements,
data, information, materials, hypertext markup language (HTML), software and
code, works of authorship, textual works, visual works, aural works, audiovisual
works and functionality embodied in, published or available through each such
website and all IP Rights in each of the foregoing.

“Website Agreement” means all agreements between any Loan Party and/or
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with

 

25



--------------------------------------------------------------------------------

any Person providing website hosting, database management or maintenance or
disaster recovery services to any Loan Party and all agreements with any domain
name registrar, as all such agreements may be amended, supplemented or otherwise
modified from time to time.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Investment Document, unless
otherwise specified herein or in such other Investment Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Investment Document), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto”,
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Investment Document, shall be construed to refer to such Investment Document in
its entirety and not to any particular provision thereof, (iv) all references in
an Investment Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Investment Document in which such references appear, (v) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all real and personal property and tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Investment Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Investment Document.

1.03 Accounting Terms.

 

26



--------------------------------------------------------------------------------

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
monthly financial statement delivered in accordance with Section 7.01. If at any
time any change in GAAP would affect the computation of any financial
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as requested hereunder setting forth a reconciliation between calculations of
such requirement made before and after giving effect to such change in GAAP.

1.04 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS

2.01 Commitments and Warrants.

(a) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) in […***…]
advances to the Borrower in Dollars in an amount not to exceed such Lender’s
Commitment. […***…]. Amounts repaid on the Term Loan may not be reborrowed.

(b) The Borrower and Lenders hereby acknowledge and agree that, for United
States income tax purposes, for an aggregate purchase price of $22,500,000,
(i) the Borrower shall sell to the Lenders, and the Lenders shall purchase from
the Borrower, the Notes and (ii) the Borrower shall sell to, and the Lenders
shall purchase from the Borrower, the Warrants, in each case, in the respective
amounts and purchase prices set forth opposite each Lender’s name on Schedule
2.01. Furthermore, the Borrower and the Lenders hereby acknowledge and agree
that (i) the issue price (within the meaning of Section 1273(b) of the Internal
Revenue Code) of each Note is determined pursuant to Section 1272-1275 of the
Code and the Treasury Regulations thereunder and (ii) for United States federal
income tax purposes, the issue price of the Warrants within the meaning of
Section 1273(b) of the Internal Revenue Code, which issue price was

 

*** Confidential Treatment Requested

27



--------------------------------------------------------------------------------

determined pursuant to Section 1.1273-2(h)(1) of the Treasury Regulations, is
equal to $[…***…]. The parties hereto agree to report all income tax matters
with respect to the issuance of the Notes and the Warrants consistent with the
provisions of this Section 2.01(b) unless otherwise required due to a change in
applicable Law.

2.02 Borrowings.

(a) Each Borrowing shall be made upon the Borrower’s irrevocable notice (in the
form of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower) to the Administrative Agent, which must be
given not later than 11:00 a.m. at least one (1) Business Day in advance of the
requested date of the Borrowing. Such Loan Notice (whether telephonic or
written) shall specify the requested date of the Borrowing (which shall be a
Business Day.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the conditions set forth in
Sections 5.01 and 5.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by wire transfer of such funds in accordance with
instructions provided to (and acceptable to) the Administrative Agent by the
Borrower.

2.03 Prepayments.

(a) Voluntary Prepayments. The Term Loan may not be voluntarily prepaid prior to
December 7, 2014 (other than pursuant to Section 2.03(c)). From and after
December 7, 2014, subject to the payment of any prepayment premium as required
under Section 2.03(d), the Borrower may, upon notice from the Borrower to the
Administrative Agent, voluntarily prepay the Obligations, in whole or in part;
provided, that, (i) such notice must be received not later than 11:00 a.m. three
(3) Business Days prior to the date of prepayment and (ii) any such prepayment
shall be in a minimum principal amount of $2,500,000 (or, if less, the entire
principal amount thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment
pursuant to this Section 2.03(a) shall be accompanied by all accrued interest on
the amount prepaid (it being understood and agreed that if any prepayment is
made on a day other than the last Business Day of a fiscal quarter, such
prepayment shall be accompanied by, in addition to all accrued interest on the
amount prepaid, all interest that would have accrued on the amount prepaid had
such prepayment been made on the last Business Day of the fiscal quarter in
which such prepayment is made rather than the date upon which such prepayment
was actually made), and the prepayment premium required under Section 2.03(d).
Each such prepayment shall be applied first to all costs, expenses, indemnities
and other amounts due and payable hereunder, then to payment of default
interest, if any, then to payment of prepayment premium required by
Section 2.03(d), then to payment of accrued interest and thereafter to the
payment of principal. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

*** Confidential Treatment Requested

28



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

(i) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Obligations (including amounts due pursuant to Section 2.03(d)) in an aggregate
amount equal to (x) 50% of the Net Cash Proceeds of all Dispositions (other
than, to the extent no Default or Event of Default exists at the time prepayment
would otherwise be required pursuant to this Section 2.03(b)(i), Net Cash
Proceeds of Dispositions in an aggregate amount not to exceed $[…***…] in any
fiscal year) and (y) 100% of the Net Cash Proceeds of all Involuntary
Dispositions, in each case, to the extent such Net Cash Proceeds are not
reinvested in Eligible Assets within 180 days of the date of such Disposition or
Involuntary Disposition. Any prepayment pursuant to this clause (i) shall be
applied as set forth in clause (iii) below.

(ii) Extraordinary Receipts. Upon the receipt by the Borrower or any Subsidiary
of the Net Cash Proceeds of any Extraordinary Receipt (other than, (x) any
receipts of any Disposition, Permitted Transfer or Involuntary Disposition and
(y) to the extent no Default or Event of Default exists at the time prepayment
would otherwise be required under this Section 2.03(b)(ii), Net Cash Proceeds of
Extraordinary Receipts (for the avoidance of doubt, excluding any receipts
described in clause (x)) in an aggregate amount not to exceed $[…***…] in any
fiscal year), the Borrower shall prepay the Obligations (including amounts due
pursuant to Section 2.03(d)) in an aggregate amount equal to 50% of such Net
Cash Proceeds. Any prepayment pursuant to this clause (ii) shall be applied as
set forth in clause (iii) below.

(iii) Application of Mandatory Prepayments. All payments under
Section 2.03(b)(i) and (ii) shall be applied first to all costs, expenses,
indemnities and other amounts due and payable hereunder, then proportionately
(based on the relation of such amounts to the total amount of the relevant
payment under this Section 2.03(b)) to the payment or prepayment (as applicable)
of the following amounts: default interest, if any, prepayment premium required
by Section 2.03(d), accrued interest and principal. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with the respective
Applicable Percentages. For the avoidance of doubt, in no event shall the
aggregate amount of any prepayment of the Obligations required by
Section 2.03(b)(i) or Section 2.03(b)(ii), including any costs, expenses,
indemnities, default interest, prepayment premium, accrued interest and
principal and other amounts due and payable hereunder, exceed (x) 50% of the Net
Cash Proceeds of the Disposition or Extraordinary Receipt which necessitated
such prepayment or (y) 100% of the Net Cash Proceeds of the Involuntary
Disposition which necessitated such prepayment.

(c) Change of Control. Upon the occurrence of a Change of Control, the Borrower
may, at its option and upon notice from the Borrower to the Administrative
Agent, and shall, at the direction of the Required Lenders, immediately prepay
the Outstanding Amount of the Term Loan together with all accrued and unpaid
interest thereon plus the prepayment premium required by Section 2.03(d) plus
all outstanding costs, expenses, indemnities and other Obligations outstanding
at such time. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each prepayment under this
Section 2.03(c) shall be applied to the Loans of the Lenders in accordance with
the respective Applicable Percentages. In connection with any prepayment
pursuant to this Section 2.03(c), the Borrower shall comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and

 

*** Confidential Treatment Requested

29



--------------------------------------------------------------------------------

regulations thereunder to the extent such laws and regulations are applicable in
connection with such prepayment.

(d) Prepayment Premiums.

(i) Prepayments Before December 7, 2014. If all or any portion of the
Obligations become due and payable pursuant to Section 2.03(b) or
Section 2.03(c) (whether as a mandatory prepayment or upon delivery of a notice
of prepayment) before December 7, 2014, the Borrower shall pay to the Lenders
for their respective ratable accounts, on the date on which such prepayment is
due and payable, in addition to the other Obligations so repaid, a prepayment
premium in an amount equal to fifteen percent (15%) multiplied by the principal
amount of the Term Loan due and payable on such date.

(ii) Prepayments On and After December 7, 2014. If all or any portion of the
Obligations becomes due and payable pursuant to Section 2.03(a) upon delivery of
a notice of prepayment, Section 2.03(b) or Section 2.03(c) (whether as a
mandatory prepayment or upon delivery of a notice of prepayment) on or after
December 7, 2014, then, in all cases, the Borrower shall pay to the Lenders for
their respective ratable accounts, on the date on which such prepayment is due
and payable, in addition to accrued and unpaid interest on the principal amount
so repaid and other Obligations repaid pursuant to such Sections, a prepayment
premium determined in accordance with the following:

pp=pmt times (0.15 – (qtr. times .0125))

Where,

 

  “pp” = prepayment premium payable

 

  “pmt” = the amount of the prepayment

 

  “qtr” = the quotient rounded down to the nearest whole number obtained by
dividing (x) the the number of months elapsed from December 1, 2014 to the date
upon which the prepayment is made by (y) three

2.04 Repayment of Term Loan.

The Borrower shall repay the outstanding principal amount of the Term Loan,
together with all accrued and unpaid interest thereon and all other Obligations,
on the Maturity Date.

2.05 Interest.

(a) Pre-Default Rate. Subject to the provisions of subsection (b) below, the
Term Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to eleven and one-half
percent (11.5%) per annum.

(b) Default Rate. (i) During the existence of any Event of Default under
Section 9.01(a) or Section 9.01(f), all outstanding Obligations at all times
during the existence of such Event of Default shall bear interest at an interest
rate per annum equal to fourteen percent (14%) per annum (the “Default Rate”),
to the fullest extent permitted by applicable Laws and (ii) during

 

30



--------------------------------------------------------------------------------

the existence of any other Event of Default, upon the written request of the
Required Lenders, all outstanding Obligations shall at all times during the
existence of such Event of Default bear interest at an interest rate per annum
equal to the Default Rate, to the fullest extent permitted by applicable Laws.

(c) Interest on the Term Loan shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable on
demand.

2.06 Fees.

The Borrower shall pay to Athyrium the fees set forth in the Fee Letter on the
Closing Date. Such fee shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

2.07 Computation of Interest.

All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed. Interest shall accrue on the Term Loan for the day on which
the Term Loan is made, and shall not accrue on the Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid.

2.08 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
accounts or records maintained by each Lender shall be conclusive absent
manifest error of the amount of Loans made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. The
Borrower shall execute and deliver to such Lender a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit B-1 (a “Term Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

2.09 Payments Generally.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Subject to Section 9.03, all payments of principal,
interest and prepayment premiums on the Loans and all other Obligations payable
by any Loan Party under the Loan Documents shall be due, without any presentment
thereof, directly to the Lenders, at the respective Lending Offices of the
Lenders. The Loan Parties will make such payments in Dollars, in immediately
available funds not later than 2:00 p.m. on the date due, marked for attention
as indicated, or in such other manner or to such other account in any United
States bank as the Lenders may from time to time direct in writing. All payments
received by the Lenders after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day,

 

31



--------------------------------------------------------------------------------

payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).

(c) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or otherwise, obtain
payment in respect of any principal of or interest on its portion of any of the
Loans or prepayment premium in connection therewith resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of the Loans and
accrued interest thereon and prepayment premium in connection therewith greater
than its pro rata share thereof as provided herein, then the Lender shall
(a) notify the Administrative Agent of such fact and (b) purchase (for cash at
face value) participations in the portions of the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of, accrued interest on and prepayment premium in
connection with their respective portions of the Loans and other amounts owing
them; provided, that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.10 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its portion of the Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11 Defaulting Lenders.

 

32



--------------------------------------------------------------------------------

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.11(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

33



--------------------------------------------------------------------------------

ARTICLE III.

TAXES

3.01 Taxes.

(a) Any and all payments by or on behalf of the Loan Parties hereunder and under
any Loan Document shall be made, free and clear of and without deduction for any
and all current or future taxes, levies, imposts, deductions, charges or
withholdings that are or would be applicable to the Lenders, and all liabilities
with respect thereto, excluding, (i) income taxes imposed on the net income of a
Lender, (ii) franchise taxes imposed on the net income of a Lender, in each case
by the jurisdiction under the laws of which such Lender is organized or
qualified to do business or a jurisdiction or any political subdivision thereof
in which the Lender engages in business activity other than any activity arising
solely from the Lender having executed this Agreement and having enjoyed its
rights and performed its obligations under this Agreement or any Loan Document,
(iii) taxes imposed pursuant to FATCA and (iv) United States backup withholding
taxes (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, being called
“Taxes”). If a Loan Party must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to a Lender, (x) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01 such Lender shall receive an
amount equal to the sum it would have received had no such deductions been made,
(y) such Loan Party shall make such deductions and (z) such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Law.

(b) Upon the Closing Date or the date on which such Lender becomes a Lender
hereunder, and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, a Lender shall submit to the Borrower and
the Administrative Agent a certificate on Internal Revenue Service Form W-9 or
such substitute form as is reasonably satisfactory to the Borrower and the
Administrative Agent to the effect that it is a U.S. Person and that it is
exempt from U.S. federal backup withholding. Each Person that provides a W-9
pursuant to this Section shall, whenever a lapse in time or change in
circumstances renders its Form W-9 obsolete, expired or inaccurate in any
material respect, deliver promptly, at the request of the Borrower or the
Administrative Agent, an updated Form W-9 or other appropriate documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so.

The Loan Parties will pay to the relevant Governmental Authority in accordance
with applicable Law any current or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any Loan Document, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Loan Document that are or would be applicable to the Lenders (“Other Taxes”).

The Loan Parties jointly and severally agree to indemnify each Lender for the
full amount of Taxes and Other Taxes paid by such Lender and any liability
(including penalties, interest and expenses (including reasonable attorneys’
fees and expenses)) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by such Lender absent manifest error, shall be conclusive and
binding for all purposes.

 

34



--------------------------------------------------------------------------------

Such indemnification shall be made within thirty (30) days after the date such
Lender makes written demand therefor. The Loan Parties shall have the right to
receive that portion of any refund of any Taxes or Other Taxes received by a
Lender for which any Loan Party has previously paid any additional amount or
indemnified such Lender and which leaves the Lender, after such Loan Party’s
receipt thereof, in no better or worse financial position than if no such Taxes
or Other Taxes had been imposed or additional amounts or indemnification paid to
the Lender. The Lender shall have sole discretion as to whether (and shall in no
event be obligated) to make any such claim for any refund of any Taxes or Other
Taxes.

3.02 Survival.

Each party’s obligations under this Article III shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

ARTICLE IV.

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any

 

35



--------------------------------------------------------------------------------

other Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, or any other agreement or instrument referred to in the Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04 Certain Additional Waivers.

 

 

36



--------------------------------------------------------------------------------

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V.

CONDITIONS PRECEDENT TO BORROWING

5.01 Conditions of Initial Borrowing and Purchase of Warrants.

This Agreement shall become effective upon and the obligation of each Lender to
make its portion of the Term Loan on the Closing Date and to purchase the
Warrants is subject to satisfaction of the following conditions precedent:

(a) Investment Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Investment Documents, each properly
executed by a Responsible Officer of the signing Loan Party and each other party
to such Investment Documents, including, without limitation, (i) a fully
executed copy of the Registration Rights Agreement and (ii) the Warrants duly
executed and issued by the Borrower, in each case in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

37



--------------------------------------------------------------------------------

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c) Financial Statements. The Administrative Agent shall have received:

(i) the Audited Financial Statements;

(ii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended September 30, 2012, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”).

(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2011 in the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Investment
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing

 

38



--------------------------------------------------------------------------------

statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;

(iv) searches of ownership of, and Liens on, IP Rights of each Loan Party in the
appropriate governmental offices;

(v) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the IP
Rights of the Loan Parties; and

(vi) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral.

(h) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(i) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that (i) the
conditions specified in Sections 5.01(d), (e) and (m) and Sections 5.02(a) and
(b) have been satisfied, (ii) the Borrower and its Subsidiaries (after giving
effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis, (iii) as of
the Closing Date, the Borrower and its Subsidiaries have no Indebtedness for
borrowed money, other than Indebtedness under the Loan Documents, Indebtedness
under the Comerica Loan Documents and Indebtedness permitted by Section 8.03(f),
(iv) Consolidated Revenues, for the fiscal quarter of the Borrower ended
September 30, 2012 were at least $7,500,000 and (v) as of the Closing Date, no
intercompany Indebtedness is outstanding.

(j) Alexandria Real Estate Agreements. Receipt by the Administrative Agent of
copies of each agreement, document or other instrument entered into by any Loan
Party in connection with the Indebtedness permitted by Section 8.03(f), in each
case in form and substance satisfactory to the Administrative Agent and the
Lenders and certified as true and complete by a Responsible Officer of the
Borrower.

(k) Comerica Loan Documents. Receipt by the Administrative Agent of
(i) amendments to the Comerica Loan Documents, in each case in form and
substance satisfactory to the Lenders to, among other things, permit the Loan
Parties’ execution, delivery and performance of this Agreement and all other
documents in connection herewith and (ii) certified copies of all Comerica Loan
Documents, together with all amendments or other modifications thereto, as in

 

39



--------------------------------------------------------------------------------

effect on the Closing Date, in each case in form and substance satisfactory to
the Administrative Agent.

(l) Preferred Equity Interests. Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, that neither the Borrower nor any
Guarantor as of the Closing Date has outstanding any Disqualified Stock or
Preferred Equity Interests.

(m) Governmental and Third Party Approvals. The Borrower and its Subsidiaries
shall have received all material governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Investment Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Borrower or any of its Subsidiaries or such other transactions or that could
seek to threaten any of the foregoing, and no law or regulation shall be
applicable which could reasonably be expected to have such effect.

(n) Corporate Structure and Capitalization. The capital and ownership structure
and the equity holder arrangements of the Borrower on the Closing Date, on a pro
forma basis after giving effect to the transactions contemplated by the
Investment Documents shall be reasonably satisfactory to the Lenders.

(o) Completion of Due Diligence. The Lenders shall have (i) completed their due
diligence, in form and scope satisfactory to the Lenders, on the Borrower and
its Subsidiaries and (ii) received investment committee approval for the
transactions contemplated by this Agreement.

(p) Fees. Receipt by Athyrium and the Lenders of any fees required to be paid on
or before the Closing Date (it being understood that certain such fees shall be
paid on the Closing Date from the proceeds of the Term Loan).

(q) Joint Intellectual Property Agreement; […***…] License. Receipt by the
Administrative Agent of (i) certified copies of the Joint Intellectual Property
Agreement and all material documentation entered into by the Borrower in
connection therewith and (ii) certified copies of the […***…] License and all
material documentation entered into by the Borrower in connection therewith.

(r) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent incurred to the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (such fees,
charges and disbursements not to exceed $200,000 without the Borrower’s consent,
such consent not to be unreasonably withheld).

(s) Other. Receipt by the Administrative Agent and the Lenders of such other
customary documents, instruments, agreements and information as reasonable
requested by the Administrative Agent or any Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable

 

*** Confidential Treatment Requested

40



--------------------------------------------------------------------------------

or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions Precedent to All Borrowings.

The obligation of each Lender to make its portion of each advance of the Term
Loan is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Investment Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, except that (x) any such representation and warranty
that is qualified by materiality or a reference to Material Adverse Effect shall
be true and correct in all respects on and as of the date of such Borrowing and
(y) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (except that any such representation and
warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true and correct in all respects as of such earlier date).

(b) No Default shall exist, or would result from such Borrowing or from the
application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

The Loan Notice submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of such Borrowing.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Investment Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention.

 

41



--------------------------------------------------------------------------------

The execution, delivery and performance by each Loan Party of each Investment
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law (including,
without limitation, Regulation U or Regulation X issued by the FRB), except with
respect to any conflict, breach, contravention or payment (but not creation of
Liens) described in clause (b) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Investment
Document other than (a) those that have already been obtained and are in full
force and effect, (b) filings to perfect the Liens created by the Collateral
Documents and (c) the filing of any applicable notices pursuant to federal and
state securities laws.

6.04 Binding Effect.

Each Investment Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Investment Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including material liabilities for taxes, material commitments and
Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including material liabilities for taxes, material commitments and
Indebtedness.

 

42



--------------------------------------------------------------------------------

(c) The financial statements delivered pursuant to Section 7.01(a), (b) and
(c) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a), (b) and (c)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods covered thereby.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending, threatened
in writing or, to the knowledge of the Loan Parties, contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Investment Document, or any of the transactions contemplated hereby or
(b) (i) as to which there is a reasonable likelihood of an adverse determination
and (ii) that could reasonably be expected to have a Material Adverse Effect.

6.07 No Default.

(a) Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

(b) No Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

 

43



--------------------------------------------------------------------------------

(c) Neither any Loan Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.10 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.

6.11 Taxes.

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is

 

44



--------------------------------------------------------------------------------

intended to be a qualified plan under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Loan Parties, nothing has occurred that would prevent, or
cause the loss of, such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

6.13 Subsidiaries and Capitalization.

(a) Set forth on Schedule 6.13(a) is a complete and accurate list as of the
Closing Date of each Subsidiary of any Loan Party, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
is validly issued, fully paid and non-assessable.

(b) As of the Closing Date, except as described on Schedule 6.13(b), there are
no outstanding commitments or other obligations of the Borrower or any
Subsidiary to issue, and no rights of any Person to acquire, any shares of any
Equity Interests of the Borrower or any of its Subsidiaries. Except as set forth
on Schedule 6.13(b) and as contained in the Warrants and the Registration Rights
Agreement, there are no statutory or contractual preemptive rights, rights of
first refusal, anti-dilution rights or any similar rights held by equity holders
or option holders of the Borrower with respect to the issuance of the Warrants
and all such rights have been effectively waived with regard to the issuance of
the Warrants. There are no agreements (voting

 

45



--------------------------------------------------------------------------------

or otherwise) among the Borrower’s equity holders with respect to any other
aspect of the Borrower’s affairs, except as set forth on Schedule 6.13(b).

6.14 Margin Regulations; Investment Company Act; Federal Fair Labor Standards
Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(c) Borrower has complied in all material respects with the Federal Fair Labor
Standards Act.

6.15 Disclosure.

Each Loan Party has either disclosed to the Administrative Agent or included in
its public filings with the SEC all agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information (other than
information of a general economic or industry specific nature) furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Investment Document (in each
case, as modified or supplemented by other information so furnished), when taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to financial projections, estimates, budgets or other forward-looking
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed by the Borrower to be reasonable
at the time such information was prepared (it being understood that such
information is as to future events and is not to be viewed as facts, is subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and its Subsidiaries, that no assurance can be given
that any particular projection, estimate, budget or forecast will be realized
and that actual results during the period or periods covered by any such
projections, estimate, budgets or forecasts may differ significantly from the
projected results and such differences may be material).

6.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

6.17 Intellectual Property; Licenses, Etc.

(a) Schedule 6.17 sets forth a complete and accurate list of the following as of
the Closing Date: (i) all Copyrights and all Trademarks, in each case owned by
the Borrower or any Guarantor, that are registered, or in respect of which an
application for registration has been filed or recorded, with the United Stated
Patent and Trademark Office or the United States Copyright Office or with any
other Governmental Authority (or comparable organization or office established
pursuant to an international treaty or similar international agreement for the
filing, recordation or registration of interests in intellectual property),
together with relevant identifying information with respect to such Copyrights
and Trademarks, (ii) all Patents (other than the BP Patents) owned by the
Borrower or any Guarantor, that are registered, or in respect of which an
application for registration has been filed or recorded, with the United Stated
Patent and Trademark Office or with any other Governmental Authority (or
comparable organization or office established pursuant to an international
treaty or similar international agreement for the filing, recordation or
registration of interests in intellectual property), together with relevant
identifying information with respect to such Patents, (iii) all Domain Names
owned by the Borrower or any Guarantor or which the Borrower or any Guarantor is
licensed, authorized or otherwise granted rights under or to or owned by a
Person on behalf of the Borrower or any Guarantor, material or reasonably
necessary to the Borrower or any Guarantor, their respective properties or the
conduct or operation of their respective businesses (including the generation of
future revenues), together with relevant identifying information with respect to
such Domain Names, (iv) each Copyright License, each Patent License and each
Trademark License of the Borrower or any Guarantor that is material or
reasonably necessary to the Borrower or any Guarantor, their respective
properties or the conduct or operation of their respective businesses (including
the generation of future revenues), and (v) each other right or interest in the
IP Rights (other than Trade Secrets) of the Borrower or any Guarantor that is
material or reasonably necessary to the Borrower or any Guarantor, their
respective properties or the conduct or operation of their respective businesses
(including the generation of future revenues) the loss or breach of which would
reasonably be expected to have a Material Adverse Effect (collectively, “IP
Collateral”).

(b) The IP Collateral constituting Material IP Rights is subsisting and
unexpired, and has not been abandoned. The IP Collateral constituting Material
IP Rights has not been adjudged invalid or unenforceable, in whole or in part.
Except as described in the Disclosure Letter, no written claim, and no other
claim known to the Borrower or the Borrower’s Affiliates, has been made that the
conduct or operation of the businesses of the Borrower or any Guarantor or the
use or other exploitation by the Borrower, any Guarantor or any of their
licensees of any of the Material IP Rights, including, without limitation, to
advertise, display, import, manufacture, have manufactured, market, offer for
sale, perform, prepare derivative works based upon, promote, reproduce, sell,
use and/or otherwise distribute a Product, does or may infringe, violate or
misappropriate the rights of any Person. No holding, decision or judgment has
been rendered by any Governmental Authority that would limit, invalidate, render
unenforceable, cancel or question the validity of any Material IP Right and, no
action or proceeding is pending seeking to limit, invalidate, render
unenforceable, cancel or question the validity of any Material IP Right that, in
any case, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on the value of any IP Right.

(c) The Borrower and its Affiliates have, since taking title to the Material IP
Rights, performed all acts and have paid all required annuities, fees, costs,
expenses and taxes to maintain the Material IP Rights in full force and effect
throughout the world, as applicable, or have caused

 

47



--------------------------------------------------------------------------------

others to do the same. All applications for registration pertaining to the
Material IP Rights of the Borrower and the Guarantors have been duly and
properly filed, and all registrations or letters patent pertaining to the
Material IP Rights have been duly and properly filed and issued. Borrower and
the Guarantors own, or are entitled to use by license or otherwise, all the
Material IP Rights. Neither Borrower nor any Guarantor has made any assignment
or agreement in conflict with the security interest in the IP Rights of the
Borrower or any Guarantor hereunder and no license agreement with respect to any
of the IP Collateral conflicts with the security interest granted to the
Administrative Agent, on behalf of the Lenders, pursuant to the terms of the
Collateral Documents. To the extent any of the Material IP Rights were authored,
developed, conceived or created, in whole or in part, for or on behalf of the
Borrower or an Affiliate by any Person, then the Borrower or the Affiliate has
entered into a written agreement with such Person in which such Person has
assigned all right, title and interest in and to such Material IP Rights to the
Borrower or the Affiliate. To the Borrower’s knowledge, no Person is violating,
infringing or misappropriating the Material IP Rights and, except as described
in the Disclosure Letter, neither the conduct or operation of the businesses of
the Borrower and its Subsidiaries nor any slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Guarantor or any licensee of
the Borrower or any Guarantor violates, infringes or misappropriates any rights
held by any other Person. No claim or litigation regarding any of the IP Rights
is pending or, to the Borrower’s knowledge, threatened. As of the Closing Date,
none of the IP Rights is subject to any license grant by the Borrower or any
Guarantor or similar arrangement, except for (x) license grants between the Loan
Parties, (y) those license grants disclosed on Schedule 6.17 and (z) Limited
Licenses.

(d) Except as separately disclosed to the Administrative Agent in writing in the
Disclosure Letter by the Borrower and except for software that is commercially
available to the public, no Loan Party is a party to, nor is bound by, any
inbound license or other similar agreement, the failure, breach or termination
of which could reasonably be expected to cause a Material Adverse Effect, or
that prohibits or otherwise restricts the Loan Parties from granting a security
interest in the applicable Loan Party’s interest in such license or agreement or
any other property.

6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
will be, upon the timely and proper filings, deliveries, notations and other
actions contemplated in the Collateral Documents perfected security interests
and Liens (to the extent that such security interests and Liens can be perfected
by such filings, deliveries, notations and other actions), prior to all other
Liens other than Permitted Liens.

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages

 

48



--------------------------------------------------------------------------------

hereto. Except as set forth on Schedule 6.20(c), no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

6.21 OFAC.

No Loan Party, nor any Related Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has been otherwise made available
to fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
Athyrium or the Administrative Agent) of Sanctions.

6.22 Limited Offering of Loans and Warrants.

The offer and sale of the Loans and the Warrants are not required to be
registered pursuant to the provisions of Section 5 of the Securities Act or the
registration or qualification provisions of the blue sky laws of any state.
Neither the Borrower nor any agent on the Borrower’s behalf, has solicited or
will solicit any offers to sell all or any part of the Loans and/or the
Warrants, to any Person so as to bring the sale of the Loans and/or the
Warrants, by Borrower within the registration provisions of the Securities Act
or any state securities laws. All prior offerings and sales of securities of the
Borrower within the last five (5) years were in compliance with all applicable
federal securities laws.

6.23 Registration Rights; Issuance Taxes.

(a) Except as described in the Warrants or on Schedule 6.23, the Borrower is
under no requirement to register under the Securities Act, or the Trust
Indenture Act of 1939, as amended, any of its presently outstanding securities.

(b) All taxes imposed on the Borrower in connection with the issuance, sale and
delivery of the Loans and the Warrants have been or will be fully paid, and all
laws imposing such taxes have been or will be fully satisfied by the Borrower.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), the Loan
Parties shall and shall cause each Subsidiary to:

7.01 Financial Statements.

 

 

49



--------------------------------------------------------------------------------

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) upon the earlier of the date that is one hundred and fifty (150) days after
the end of each fiscal year of the Borrower and the date such information is
filed with the SEC, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) upon the earlier of the date that is forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower and
the date such information is filed with the SEC, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) as soon as available, and in any event within thirty (30) days after the end
of each calendar month, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such calendar month, and the related consolidated
statements of income or operations and cash flows for such calendar month and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding calendar month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) no more than sixty (60) days after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries containing, among other things, projections for each quarter of
such fiscal year during which such business plan and budget is delivered, with
evidence of approval thereof by Borrower’s board of directors;

 

50



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the equity
holders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party files with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
containing information regarding the amount of all Dispositions, Involuntary
Dispositions, Extraordinary Receipts and Acquisitions that occurred during the
period covered by such financial statements;

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to Comerica Bank pursuant to the Comerica Loan Documents, any holder
of debt securities of any Loan Party or any Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, (x) copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof and (y) copies of any material written
correspondence or any other material written communication from the Food & Drug
Administration or any other federal regulatory body;

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Investment Documents, as the Administrative Agent or the Required
Lenders may from time to time request; and

(i) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
(i) listing (A) all applications by any Loan Party, if any, for Copyrights,
Patents or Trademarks made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), (B) all issuances of
registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (C) all Trademark Licenses, Copyright Licenses and Patent Licenses entered
into by any Loan Party since the date of the prior certificate (or, in the case
of the first such certificate, the Closing Date), and (ii) attaching the
insurance binder or other evidence of insurance for any insurance coverage of
any Loan Party or any Subsidiary that was renewed, replaced or modified during
the period covered by such financial statements.

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on

 

51



--------------------------------------------------------------------------------

the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery by a Lender, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.03 Notices.

(a) Promptly (and in any event, within two Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.

(b) Promptly (and in any event, within ten Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Promptly (and in any event, within ten Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

(d) Promptly (and in any event, within ten Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.

(e) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders believe has caused (or could be
reasonably expected to cause) the representations and warranties set forth in
Section 6.09 to be untrue in any material respect, furnish or cause to be
furnished to the Administrative Agent, at the Loan Parties’ expense, a report of
an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
acceptable to the Administrative Agent as to the nature and extent of the
presence of any Hazardous Materials on any real properties and as to the
compliance by any Loan Party or any of its Subsidiaries with Environmental Laws
at such real properties. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for the same, and the Loan
Parties hereby grant to the Administrative Agent and its representatives access
to the real properties to undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice

 

52



--------------------------------------------------------------------------------

pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Investment Document that have been
breached.

7.04 Payment of Obligations.

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
not prohibited by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take commercially reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(d) Preserve or renew all of its registered IP Rights or IP Rights in respect of
which an application for registration has been filed or recorded with the United
States Copyright Office or the United States Patent and Trademark Office, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

7.06 Maintenance of Properties.

(a) Except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.07 Maintenance of Insurance.

 

53



--------------------------------------------------------------------------------

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The Administrative Agent shall be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral. The Borrower will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be adversely
altered or canceled.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Borrower; provided, however,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 7.10 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default; provided, further, that, when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

7.11 Use of Proceeds.

 

54



--------------------------------------------------------------------------------

Use the proceeds of the Loans (a) to finance working capital, (b) to advances
the Borrower’s product pipeline toward commercialization, (c) to pay fees and
expenses incurred in connection with the Term Loan and the Investment Documents
and (d) for other general corporate purposes, provided that in no event shall
the proceeds of the Loans be used in contravention of any Law or of any
Investment Document.

7.12 Additional Subsidiaries.

Within thirty (30) days after the acquisition or formation of any Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other customary documents as the Administrative Agent shall
reasonably request for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 5.01(f) and (g) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

7.13 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

7.14 Pledged Assets.

(a) Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (b) 66% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary directly owned by a Loan Party as determined for United States
federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by a Loan Party to be subject at all
times to a perfected Lien in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any

 

55



--------------------------------------------------------------------------------

filings and deliveries necessary in connection therewith to perfect the security
interests therein, all in form and substance satisfactory to the Administrative
Agent.

(b) Other Property. (i) Cause all of its owned and leased real and personal
property other than Excluded Property to be subject at all times to a perfected
(and, in the case of IP rights, first priority) and, in the case of real
property, title insured Liens (it being understood and agreed that the Loan
Parties shall only be required to provide title insured Liens for leased real
property upon the request of the Administrative Agent) in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents or, with respect to any such property acquired subsequent to the
Closing Date, such other additional security documents in customary form as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation in customary form as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, real
estate title insurance policies, surveys, environmental reports, landlord’s
waivers (subject to Section 7.18), certified resolutions and other
organizational and authorizing documents of such Person, customary opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(g),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

7.15 Consent of Inbound Licensors.

Promptly after entering into or becoming bound by and inbound license or
agreement (other than over-the-counter software that is commercially available
to the public), the failure, breach or termination of which could reasonably be
expected to have a Material Adverse Effect, the Loan Parties shall (a) provide
written notice to the Administrative Agent of the material terms of such license
or agreement with a description of its likely impact on the Loan Parties’
business or financial condition and (b) in good faith take such commercially
reasonable actions as the Administrative Agent may request to obtain the consent
of, or waiver by, any Person whose consent or waiver is necessary for (i) the
applicable Loan Party’s interest in such licenses or contract rights to be
deemed Collateral and for the Administrative Agent to have a security interest
in it that might otherwise be restricted by the terms of the applicable license
or agreement, whether now existing or entered into in the future and (ii) the
Administrative Agent to have the ability in the event of a liquidation of any of
the Collateral to dispose of such Collateral in accordance with the
Administrative Agent’s rights and remedies under this Agreement and the other
Loan Documents; provided, however, the failure to obtain any such consent or
waiver shall not constitute a Default.

7.16 Compliance with Material Contracts.

Comply with each material Contractual Obligation of such Person (including,
without limitation, each Contractual Obligation with respect to the Material IP
Rights), except in such instances in which the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

7.17 Accounts.

The Loan Parties shall cause all lock-box accounts, deposit accounts, securities
accounts and commodities accounts (other than the (w) JPMorgan Account, (x) the
Sovereign Account, (y) the

 

56



--------------------------------------------------------------------------------

Comerica Lock-box Account or any other lock-box account serving any similar
function in connection with the Permitted Comerica Refinancing and (z) other
accounts designated in writing by the Borrower to the Administrative Agent, such
accounts not at any one time outstanding having an aggregate principal balance
in excess of $[…***…]) of each Loan Party to be subject to a Deposit Account
Control Agreement in favor of the Administrative Agent for the benefit of the
Lenders.

7.18 Post-Closing Deliverables.

(a) Not later than sixty (60) days after the Closing Date or such later date as
may be approved by the Administrative Agent, use commercially reasonable efforts
to deliver, in form and substance reasonably satisfactory to the Administrative
Agent: (i) a fully executed Landlord Consent and Waiver for that certain real
property located at 10064 S. 134th Street, Omaha, Nebraska 68138 and (ii) a
fully executed Landlord Consent and Waiver for the Borrower’s chief executive
office.

(b) Not later than ninety (90) days after the Closing Date or such later date as
may be approved by the Administrative Agent, use commercially reasonable efforts
to deliver, in each case in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that such efforts shall not require
the payment of any financial concession by the Borrower to the counterparty
thereto): (i) a fully executed amendment to that certain License Agreement dated
as of December 30, 2003 by and between the Borrower and The Dow Chemical
Company, a Delaware corporation, as amended or otherwise modified (and
amendments to any other documentation entered into in connection therewith by
the Borrower required by the Administrative Agent), (ii) a fully executed
amendment to that certain License Agreement dated as of February 23, 2007 by and
between the Borrower and Dow Global Technologies Incorporated, a Michigan
corporation, as amended or otherwise modified (and amendments to any other
documentation entered into in connection therewith by the Borrower required by
the Administrative Agent) and (iii) certified copies of each of the foregoing
License Agreements and all documentation entered into by the Borrower in
connection therewith.

(c) Not later than sixty (60) days after the Closing Date or such later date as
may be approved by the Administrative Agent, take the actions with respect to
the IP Rights of the Borrower described in the Closing Date Side Letter.

(d) Not later than sixty (60) days after the Closing Date or such later date as
may be approved by the Administrative Agent, deliver to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, copies of insurance endorsements naming the Administrative Agent as
additional insured (in the case of liability insurance) and loss payee (in the
case of hazard insurance).

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

8.01 Liens.

 

*** Confidential Treatment Requested

57



--------------------------------------------------------------------------------

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01;

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory or common law Liens of landlords; provided that such landlords
shall have waived their respective rights with respect to such liens pursuant to
a landlord waiver agreement between such landlord and the Administrative Agent
satisfactory to the Administrative Agent;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, old-age pensions, social security
and other like obligations, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
indemnity and performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of business, to secure payment of customs duties in
connection with the importation of goods;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) of the property being
acquired on the date of acquisition and (iii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j) Liens in favor of Alexandria Real Estate (and/or any other Person providing
any refinancing of the Indebtedness permitted under Section 8.03(f)) in respect
of Indebtedness not to exceed $3,000,000 in the aggregate at any one time
outstanding upon or on any equipment acquired or leased by the Borrower or any
of its Subsidiaries solely in connection with the Pilot Plant, Automation Lab,
or Research and Development Labs, provided that the aggregate value of such
equipment does not exceed $10,000,000;

(k) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of business if the leases, subleases, licenses and sublicenses
do not prohibit the granting of a security interest;

 

58



--------------------------------------------------------------------------------

(l) Liens of carriers, warehousemen, mechanics, materialmen, vendors, artisans
and suppliers and other Liens imposed by law or pursuant to customary
reservations or retentions of title arising in the ordinary course of business,
provided that such Liens secure only amounts not yet past due more than thirty
(30) days or, if past due more than thirty (30) days, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions provided that the Administrative Agent
has a perfected security interest in the amounts held in such deposit accounts
(other than the (w) JPMorgan Account, (x) the Sovereign Account, (y) the
Comerica Lock-box Account or any other lock-box account serving any similar
function in connection with the Permitted Comerica Refinancing and (z) other
accounts designated in writing by the Borrower to the Administrative Agent, such
accounts not at any one time outstanding having an aggregate principal balance
in excess of $[…***…]);

(n) Liens in favor of Comerica Bank to secure the Indebtedness from time to time
outstanding under the Comerica Loan Documents up to an aggregate amount not to
exceed the Comerica Cap Amount, subject to the terms of the Intercreditor
Agreement; and

(o) Liens in favor of the Permitted Comerica Refinancing Debt Provider to secure
the Permitted Comerica Refinancing up to an aggregate principal amount not to
exceed the Permitted Comerica Refinancing Cap Amount, subject to the terms of
the Intercreditor Agreement (for the avoidance of doubt, as amended and restated
in connection with such refinancing); provided, that any property secured by any
such Lien shall be limited to the property encumbered by the Lien in favor of
Comerica Bank permitted by Section 8.01(n).

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees not prohibited by Section 8.03 (which guarantees, if applicable,
shall be subordinated in a manner similar to the underlying Indebtedness);

 

*** Confidential Treatment Requested

59



--------------------------------------------------------------------------------

(g) Permitted Acquisitions;

(h) non-cash consideration received in connection with Limited Licenses and
Dispositions not prohibited by Section 8.05;

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of the Borrower’s business;

(j) Investments not to exceed $[…***…] in the aggregate in any fiscal year of
the Borrower consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business and
(ii) loans to employees, officers or directors relating to the purchase of
Equity Interests of the Borrower or its Subsidiaries pursuant to employee stock
purchase plan agreements approved by the Borrower’s board of directors;

(k) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this clause (k) shall not apply
to Investments in any Subsidiary;

(l) Investments in joint ventures or strategic alliances in the ordinary course
of the Borrower’s business consisting of the licensing of technology, the
development of technology or the providing of technological support, provided
that any cash Investments made by the Loan Parties pursuant to this clause
(l) do not exceed $[…***…] in the aggregate in any fiscal year of the Borrower;
and

(m) Investments consisting of Restricted Payments not prohibited by
Section 8.06; and

(n) Investments by the Loan Parties in Subsidiaries that are not Loan Parties in
an aggregate amount for all such Investments pursuant to this clause (n) not to
exceed $[…***…] in any fiscal year of the Borrower.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries described on Schedule 8.03
and any extensions, renewals or replacements of such Indebtedness to the extent
the principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated to the Obligations on terms no less favorable to the Lenders and
the original obligors in respect of such Indebtedness remain the only obligors
thereon;

(c) intercompany Indebtedness not prohibited under Section 8.02;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into

 

*** Confidential Treatment Requested

60



--------------------------------------------------------------------------------

by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tool parts and attachments, and
renewals, refinancings and extensions thereof, provided that (i) the total of
all such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $[…***…] at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(f) Indebtedness owing to Alexandria Real Estate (and/or any Person providing
any refinancing thereof) and renewals, refinancings and extensions thereof
secured by a lien described in Section 8.01(j); provided that (i) the total of
all such Indebtedness taken together shall not exceed an aggregate principal
amount of $3,000,000 at any one time outstanding; (ii) such Indebtedness does
not exceed the lesser of cost or fair market value of the equipment financed or
leased with such Indebtedness; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

(g) Indebtedness in respect of (i) surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantees and similar obligations and
(ii) customary indemnification obligations to purchasers in connection with
Dispositions not prohibited by Section 8.05;

(h) Guarantees with respect to Indebtedness of the Borrower or one of its
Subsidiaries not otherwise prohibited hereunder; provided, that (x) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and (y) no such Guarantee shall be permitted unless such Guarantee
is permitted by Section 8.02;

(i) unsecured Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit processing services, debit cards, stored value
cards and purchase cards (including so-called “procurement cards” or “P-cards”)
in an aggregate principal amount for all such Indebtedness not to exceed
$200,000 at any one time outstanding;

(j) Indebtedness under the Comerica Loan Documents, in an amount not to exceed
the Comerica Cap Amount, subject to the Intercreditor Agreement; and

(k) Indebtedness under the Permitted Comerica Refinancing Loan Documents, in an
amount not to exceed the Permitted Comerica Refinancing Cap Amount, subject to
the Intercreditor Agreement (as amended and restated in connection with the
Permitted Comerica Refinancing).

 

*** Confidential Treatment Requested

61



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Foreign Subsidiary may be merged or consolidated with
or into any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary and (e) any Subsidiary that is not a
Loan Party may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect and all of its assets
and business are transferred to a Loan Party prior to or concurrently with such
dissolution, liquidation or wind-up.

8.05 Dispositions.

Make any Disposition (which, for the avoidance of doubt, shall not include any
Permitted Transfer) unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) no Default or Event of Default has occurred and is
continuing both immediately prior to and after giving effect to such Disposition
and (c) the aggregate book value of all of the assets sold or otherwise disposed
of by the Borrower and its Subsidiaries in all such transactions occurring
during the term of this Agreement shall not exceed $[…***…].

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower or any
Guarantor;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person and
make the necessary adjustments to the Aggregate Number (as defined in the
Warrants) as required by the Warrants;

(c) the Borrower and each Subsidiary may make any payments in respect of Earn
Out Obligations with respect to any Permitted Acquisition, subject to Sections
8.02 and 8.03;

(d) the Borrower may repurchase stock from former employees or directors (or
Persons who become former employees or directors) of the Borrower at or below
market price at the time of repurchase pursuant to the terms of the applicable
repurchase agreements (i) for cash in an aggregate amount not to exceed $[…***…]
in any fiscal year of the Borrower; provided, that, in each case, no Event of
Default has occurred or would exist after giving effect to any such repurchase
and (ii) as a cancellation of Indebtedness owed by such Persons to the Borrower,
in an

 

*** Confidential Treatment Requested

62



--------------------------------------------------------------------------------

aggregate amount not to exceed the amount loaned by the Borrower to such Persons
pursuant to Section 8.02(j)(ii), regardless of whether an Event of Default then
exists; and

(e) the Borrower may convert Equity Interests of the Borrower (including
warrants) into other Equity Interests of the Borrower (other than Disqualified
Stock) pursuant to the terms of such convertible Equity Interests (including
pursuant to cashless exercise provisions).

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions not prohibited by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business, (e) employment arrangements with executive officers
approved by the Borrower’s board of directors and entered into in the ordinary
course of Borrower’s business and (f) except as otherwise specifically limited
in this Agreement, other transactions which are entered into in the ordinary
course of such Person’s business on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay cash dividends or make
any other cash distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for
(1) this Agreement and the other Investment Documents, (2) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e) or
Section 8.03(f), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property not
prohibited under Section 8.05 pending the consummation of such sale, (5) the
Comerica Loan Documents and (6) customary provisions regarding confidentiality
or restricting assignment, pledges or transfer of any agreement entered into in
the ordinary course of business.

 

63



--------------------------------------------------------------------------------

(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its property in favor
of the Administrative Agent (for the benefit of the holders of the Obligations)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e) or
Section 8.03(f), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(ii) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any property not prohibited under
Section 8.05, pending the consummation of such sale and (iv) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business.

8.10 Use of Proceeds.

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

8.11 Prepayment of Other Indebtedness.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary
(other than Indebtedness arising under the Loan Documents, any repayment or
refinancing of Indebtedness permitted by Section 8.03(e) or (f), the Permitted
Comerica Refinancing, Indebtedness arising under the Comerica Loan Documents
and/or the Permitted Comerica Refinancing Loan Documents).

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments.

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

(b) Change its fiscal year.

(c) Without providing thirty (30) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

(d) Replace its chief executive officer or chief financial officer without
written notification to the Administrative Agent within thirty (30) days
thereafter.

 

64



--------------------------------------------------------------------------------

(e) Amend, replace, refinance, refund, restructure, amend, supplement, extend or
otherwise modify the Comerica Credit Agreement in effect on the Closing Date or
any other Comerica Loan Document in effect on the Closing Date to contravene the
provisions of the Intercreditor Agreement.

(f) Amend, replace, refinance, refund, restructure, amend, supplement, extend or
otherwise modify any Permitted Comerica Refinancing Loan Document to contravene
the provisions of the Intercreditor Agreement.

(g) Amend, modify or change (or permit the amendment, modification or change of)
any of the terms or provisions of the following in a manner materially adverse
to the Lenders: (i) the […***…] License and (ii) the Joint Intellectual Property
Agreement or any document entered into by the Borrower in connection therewith.

8.13 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any Wholly Owned Subsidiary
of the Borrower) to own any Equity Interests of any Subsidiary of any Loan
Party, except to qualify directors where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Equity Interests of Foreign Subsidiaries, (b) permit any Loan Party or any
Subsidiary to issue or have outstanding any Disqualified Stock or (c) create,
incur, assume or suffer to exist any Lien on any Equity Interests of any
Subsidiary of any Loan Party, except for Permitted Liens.

8.14 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

8.15 Sanctions.

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business in any
Designated Jurisdiction; (c) to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions; or (d) in any other manner that will result in any
violation by any Person (including any Lender, Athyrium or the Administrative
Agent) of any Sanctions.

8.16 Consolidated Revenues.

Permit Consolidated Revenues for any fiscal quarter of the Borrower to be less
than $7,500,000.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

 

*** Confidential Treatment Requested

65



--------------------------------------------------------------------------------

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (when and as
required to be paid herein) (i) when and as required to be paid herein, any
amount of principal of any Loan or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan, any fee due hereunder or any other
amount payable hereunder or under any other Loan Document;

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a),
7.07 (other than the last sentence thereof), 7.10, 7.11, 7.12, 7.14, 7.17 or
7.18 or Article VIII or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of the date on which (i) a
Responsible Officer of the Borrower becomes aware of such failure and
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Investment Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts,
Indebtedness under the Comerica Loan Documents and Indebtedness under the
Permitted Comerica Refinancing Loan Documents) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an

 

66



--------------------------------------------------------------------------------

assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for thirty
(30) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
thirty (30) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Comerica Loan Documents. There shall occur an “Event of Default” (or any
comparable term) under, and as defined in, any Comerica Loan Document; provided,
that, an “Event of Default” that arises exclusively as a result of the
Borrower’s failure to comply with Section 6.7(a) of the Comerica Credit
Agreement shall cease to be an “Event of Default” for purposes of this Agreement
if it is waived in writing by Comerica Bank (or if the Borrower shall have
repaid in full all Indebtedness under the Comerica Loan Documents, terminated
all commitments in connection therewith and the Comerica Loan Documents shall
have been terminated in connection therewith and all Liens of Comerica Bank
securing obligations under the Comerica Loan Documents shall have been released)
prior to the Administrative Agent accelerating the Loans as a result of such
violation; provided, further, that, during the first sixty (60) days after such
violation of Section 6.7(a) of the Comerica Credit Agreement occurs, the

 

67



--------------------------------------------------------------------------------

Administrative Agent and the Lenders agree not to accelerate the Loans
exclusively as a result of such non-compliance with Section 6.7(a) of the
Comerica Credit Agreement unless Comerica Bank at any time during such sixty
(60) day period accelerates all or any portion of the Indebtedness under the
Comerica Loan Documents; or

(l) Permitted Comerica Refinancing Loan Documents. There shall occur an “Event
of Default” (or any comparable term) under, and as defined in, any Permitted
Comerica Refinancing Loan Document; provided, that, an “Event of Default” that
arises exclusively as a result of the Borrower’s failure to comply with a
financial maintenance covenant provision contained in the Permitted Comerica
Refinancing Loan Documents that is substantially similar to Section 6.7(a) of
the Comerica Credit Agreement (the “Refinancing TNW Covenant”) shall cease to be
an “Event of Default” for purposes of this Agreement if it is waived in writing
(or if the Borrower shall have repaid in full all Indebtedness under the
Permitted Comerica Refinancing Loan Documents, terminated all commitments in
connection therewith and the Permitted Comerica Refinancing Loan Documents shall
have been terminated in connection therewith and all Liens of the Permitted
Comerica Refinancing Debt Provider securing obligations under the Permitted
Comerica Refinancing Loan Documents shall have been released) by the Permitted
Comerica Refinancing Debt Provider prior to the Administrative Agent
accelerating the Loans as a result of such violation; provided, further, that,
during the first sixty (60) days after such violation of the Refinancing TNW
Covenant occurs, the Administrative Agent and the Lenders agree not to
accelerate the Loans exclusively as a result of such non-compliance with the
Refinancing TNW Covenant unless the Permitted Comerica Refinancing Debt Provider
at any time during such sixty (60) day period accelerates all or any portion of
the Indebtedness under the Permitted Comerica Refinancing Loan Documents; or

(m) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

68



--------------------------------------------------------------------------------

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), but subject to the Intercreditor Agreement, any
amounts received by any Lender or the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Investment Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on and prepayment premium on the Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
held by them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Athyrium Opportunities Fund
(A) LP to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

69



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

70



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

71



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

The Administrative Agent may resign as Administrative Agent at any time by
giving thirty (30) days advance notice thereof to the Lenders and the Borrower
and, thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld), to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, been approved (so long as no Event of Default has occurred and is
continuing) by the Borrower or have accepted such appointment within thirty
(30) days after the Administrative Agent’s giving of notice of resignation, then
the Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Section 10.06 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
If no successor has accepted appointment as Administrative Agent by the date
which is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,

 

72



--------------------------------------------------------------------------------

disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.09 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, (iii) constituting property leased or licensed to
Borrower or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction not prohibited by this Agreement, or (iv) as
approved in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i) or Section 8.01(j); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

73



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.01 or 5.02 or of
any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, prepayment
premiums, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;

(iii) reduce the principal of, the rate of interest specified herein on or the
prepayment premium specified herein on any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(v) release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby;

(vi) release the Borrower or, except in connection with a merger or
consolidation not prohibited under Section 8.04 or a Disposition not prohibited
under Section 8.05, all or substantially all of the Guarantors without the
written consent of each Lender directly affected thereby, except to the extent
the release of any Guarantor is permitted pursuant to Section 10.09 (in which
case such release may be made by the Administrative Agent acting alone); and

 

74



--------------------------------------------------------------------------------

(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number of its Lending Office (whether specified on Schedule
11.02 or separately specified to the Borrower and the Administrative Agent).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic

 

75



--------------------------------------------------------------------------------

communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, Etc. Each of the Borrower, the Lenders and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party;
provided that such indemnity shall not, as to any Person be available to the
extent that such losses, costs, expenses or liabilities are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Investment Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Investment
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

76



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other
Investment Document, the authority to enforce rights and remedies hereunder and
under the other Investment Documents against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.01 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Investment Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Investment Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. It is
understood and agreed that the Borrower shall not be required to pay costs, fees
and expenses incurred in connection with the preparation, negotiation, execution
and delivery of this Agreement, the other Investment Documents dated as of the
Closing Date and the funding of the Term Loan in excess of $200,000 without the
consent of the Borrower (such consent not to be unreasonably withheld).

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than the Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Investment Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of

 

77



--------------------------------------------------------------------------------

the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Investment Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party
thereof acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Investment
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Investment Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of

 

78



--------------------------------------------------------------------------------

any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

A. in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in

 

79



--------------------------------------------------------------------------------

the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

B. in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $[…***…] unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

1. the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall always
be required for any assignment to a Lender that is not a U.S. Person unless an
Event of Default has occurred and is continuing at the time of such assignment
(it being understood and agreed that, for the avoidance of doubt, withholding
consent with respect to an assignment to a Person that is not a U.S. Person
shall not be considered unreasonable if immediately following such assignment
the Borrower would be required to pay any Taxes or additional amounts pursuant
to Section 3.01 with respect to any payment made to such assignee under this
Agreement);

2. the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent such
information, including notice information, as the Administrative Agent shall
reasonably require.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

 

*** Confidential Treatment Requested

80



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) Any such assignment pursuant to this Section 11.06 shall be made in
compliance with the Securities Act and any applicable securities laws. The
Borrower shall cooperate in connection with any such assignment including
providing such information to any Lender or such Lender’s proposed assignee as,
in the reasonable opinion of counsel to the assignor, may be necessary to
satisfy the requirements of Rule 144A of the Securities Act in connection with
any Transfer to a “Qualified Institutional Buyer” under such rule.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the

 

81



--------------------------------------------------------------------------------

Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender, a Person that is not a
U.S. Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01 and 3.02 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section so long as such
Participant complies with the obligations set forth in Article III with respect
thereto (including the requirements under Section 3.01(b), it being understood
that the documentation required under Section 3.01(b) shall be delivered to the
participating Lender). To the fullest extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided, that such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other Obligations (each, a
“Participant Register”); provided, that, no Lender shall have any obligation to
disclose all or any portion of its Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under any Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations. The entries in the Participant
Registers shall be conclusive absent manifest error and each Lender shall treat
each Person whose name is recorded in its Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
any Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure

 

82



--------------------------------------------------------------------------------

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Investment Document or any action or
proceeding relating to this Agreement or any other Investment Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are

 

83



--------------------------------------------------------------------------------

owed to a branch office or Affiliate of such Lender different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Investment Document,
the interest paid or agreed to be paid under the Investment Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Investment Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Investment
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the

 

84



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12 Severability.

If any provision of this Agreement or the other Investment Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other
Investment Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

11.13 Replacement of Lenders.

If any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(b) such assignment does not conflict with applicable Laws; and

(c) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank or financial
institution consents to the proposed change, waiver, discharge or termination;
provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

85



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT (EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
AND ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER INVESTMENT DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

86



--------------------------------------------------------------------------------

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER INVESTMENT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.18 No Advisory or Fiduciary Relationship.

 

87



--------------------------------------------------------------------------------

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Investment Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent,
Athyrium, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent,
Athyrium and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Investment Documents; (b)(i) the Administrative Agent,
Athyrium and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Investment Documents; and (c) the
Administrative Agent, Athyrium and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, Athyrium nor any Lender has any obligation to disclose any
of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, Athyrium or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

[SIGNATURE PAGES FOLLOW]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     VERENIUM CORPORATION,     a Delaware corporation/     By:  

/s/ Jeffrey G. Black

    Name:   Jeffrey G. Black     Title:   Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

ATHYRIUM OPPORTUNITIES FUND (A) LP,

a Delaware limited partnership

      By:   ATHYRIUM OPPORTUNITIES ASSOCIATES LP, its General Partner        
By:   ATHYRIUM OPPORTUNITIES ASSOCIATES GP LLC, the General Partner of Athyrium
Opportunities Associates LP       By:  

/s/ J. Ferrell

      Name:  

J. Ferrell

      Title:  

President

LENDERS:    

ATHYRIUM OPPORTUNITIES FUND (A) LP,

a Delaware limited partnership

      By:   ATHYRIUM OPPORTUNITIES ASSOCIATES LP, its General Partner        
By:   ATHYRIUM OPPORTUNITIES ASSOCIATES GP LLC, the General Partner of Athyrium
Opportunities Associates LP       By:  

/s/ J. Ferrell

      Name:  

J. Ferrell

      Title:  

President

   

ATHYRIUM OPPORTUNITIES FUND (B) LP,

a Delaware limited partnership

      By:   ATHYRIUM OPPORTUNITIES ASSOCIATES LP, its General Partner        
By:   ATHYRIUM OPPORTUNITIES ASSOCIATES GP LLC, the General Partner of Athyrium
Opportunities Associates LP       By:  

/s/ J. Ferrell

      Name:  

J. Ferrell

      Title:  

President